DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks/ Election
Applicant’s election of Group I (Claims 1-4) in the reply filed on 11/02/2021 is acknowledged. Because applicant has neither included any statement indicating whether the requirement to restrict is traversed, nor distinctly and specifically pointed out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-18 have been withdrawn from examination (non-elected inventions).
Claims 1-4 are presented for examination, and remain pending in this application.

Drawings
In Fig.2, the components and their corresponding reference numerals, especially those of hardware accelerator 202 so pertinent to the claimed apparatus of claim 1, are not of sufficient quality. Accordingly, replacement drawing sheet(s), legibly showing components and reference numerals in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.


The abstract of the disclosure is objected to because of the following informalities:
Abstract uses phrases which can be implied “Embodiments of the present disclosure provide a method and an apparatus for resource management in an edge cloud” (see lines 1-2).  
Abstract repeats information given in the title “Embodiments of the present disclosure provide a method and an apparatus for resource management in an edge cloud” (see lines 1-2).  
Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the resources comprising hardware accelerator resources, the hardware accelerator resources comprising a reconfigurable partition with an external data interface,… wherein the PRC is configured to:… perform, based on the configuration control signaling and via the ICAP port, configuration or reconfiguration of the RM in the reconfigurable partition selected from the reconfigurable partition.”
Since the hardware accelerator resources comprises a reconfigurable partition (i.e., a single partition) as claimed, it is not clear what is meant by the recited “the reconfigurable partition selected from the reconfigurable partition”. For examination purpose, the Examiner articulates that the applicant meant to recite “perform, based on the configuration control signaling and via the ICAP port, configuration or reconfiguration of the RM in the reconfigurable partition.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (hereinafter, Pinto, US 20160321113 A1) in view of Non-Patent Literature to Wang et al. (hereinafter, Wang, 'On-line Thermal-aware Task Management for 3D Dynamically Partially Reconfigurable Systems', IEEE 2013).

Regarding claim 1, Pinto discloses an apparatus for managing resources in an edge cloud architecture (see Abstract in view of [0003]-[0004]; compute node (20) having one or more processors and one or more memory devices storing software enabling virtual computing resources and virtual memory to be assigned to support a plurality of virtual machines), the resources comprising hardware accelerator resources (see Fig.3:301; also see Fig.5B:301), the hardware accelerator resources comprising a reconfigurable partition (see [0045]; the FPGA device 301 comprises a dynamically reconfigurable portion 302... divided into three partitions; also see [0046]; N dynamically reconfigurable partitions 304 of the circuit 301 implement hardware accelerators ACC #1 to ACC #N respectively; also see Fig.5B:304) with an external data interface (see Fig.5B:512 "DATA BUS"; also see [0079]; the interface module 505 (of the FPGA device 301) comprises, for each partition 304 of the dynamically reconfigurable portion 302 of the FPGA device 301, an interface circuit 510 comprising a data bus 512 and a control bus 514), and the apparatus comprising: 
an external control interface (see Fig.5A:502 “SYSTEM BUS”; see [0047]; Each of the hardware accelerators ACC #1 to ACC #N communicates with the compute node 202 via an FPGA virtualization manager 306... the FPGA virtualization manager 306 also for example communicates with the hypervisor 212, which in turn communicates with the virtual machines VM1 to VMn… This communications link is for example used for transmitting commands/data between the virtual machines and the virtualization manager and/or the hardware accelerator; also see [0055] and [0066] in view of Fig.4A:409; also see [0074]-[0075]; the system bus 502 is for example a PCI (peripheral component interconnect) bus interconnecting the FPGA device 301 and the processor(s) 504 of the compute node 202; examiner articulates that the solid link 409 and/or system bus 502 that connect FPGA virtualization  separated from the external data interface (see Fig.5B:512 "DATA BUS" in view of [0078]-[0083]; the interface module 505 (of the FPGA device 301) comprises, for each partition 304 of the dynamically reconfigurable portion 302 of the FPGA device 301, an interface circuit 510 comprising a data bus 512 and a control bus 514... the data lines provide the data to be read/written from/to memory; also see [0055] and [0066] in view of Fig.4A:409; Solid-line arrows in FIG. 4A represent communications between the MCU 402 and other components of the system that relate to control functions, and form part of a control plane of the system; For example, the link 409 is coupled to a buffer 410 in the virtualization manager; all data communications are made along a data plane represented by dashed-line arrows in FIG. 4A; examiner articulates that the solid link 409 and/or system bus 502 that connects the FPGA virtualization manager 306 to the hypervisor 212 of the external node 202 corresponds to the external control interface, which is separated from the data bus 512 that is inside the interface module 505 of the FPGA device 301); 
a partial reconfiguration core (PRC) (see Fig.3:306 "FPGA virtualization manager"; also see [0053]-[0054] in view of Fig.4A:306; also see Fig.5A:306) coupled to the external control interface (see Fig.4A:409; also see Fig.5A:502 “SYSTEM BUS”; also see [0047]-[0049]; also see [0074]-[0075]; the system bus 502 is for example a PCI (peripheral component interconnect) bus interconnecting the FPGA device 301 and the processor(s) 504 of the compute node 202); and 
wherein the PRC (see Fig.3:306 "FPGA virtualization manager") is configured to: 
receive configuration control signaling (see [0060]; "Re/Configure partition" command that initializes and configures or reconfigures a partition; examiner articulates that receiving "Re/Configure partition" command corresponds to receiving configuration control signaling) and an image of a reconfigurable module (RM) (see [0062]; "Save partition context to memory" command that permits the context of a partition during runtime to be stored to a memory, such as the memory 407, permitting the use of a hardware accelerator implemented by one partition to be migrated or shared between more than one virtual machine; also see [0050]; virtualization manager 306 maintains, in its internal memory, the context of an accelerator corresponds to the information needed to resume the working state of the accelerator, including the bit file for configuring the partition, any defined input parameters of the accelerator or operation modes for the given virtual machine, etc.; the examiner articulates that receiving "Save partition context to memory" command corresponds to receiving an image of a reconfigurable module) via the external control interface (see [0049]; the hypervisor 212 and/or one or more of the virtual machines is configured to control the virtualization manager 306 to dynamically reconfigure one or more of the partitions 304 in order to adapt its hardware design to the needs of one or more of the virtual machines; also see [0053]-[0065]; the MCU 402 is for example capable of receiving at least some of the following commands from the hypervisor 212: "Re/Configure partition" command,… and "Save partition context to memory" command; examiner articulates that since the solid link 409 and/or system bus 502 connects the FPGA virtualization manager 306 to the hypervisor 212 of the external node 202, it is obvious that the commands/ data received are via this link/ bus), and 
perform, based on the configuration control signaling, configuration or reconfiguration of the RM in the reconfigurable partition selected from the reconfigurable partition (also see [0055] in view of Fig.4A: 402 and 409; The MCU 402 (within FPGA virtualization manager 306) is a processing device that implements control functions, for example for enabling partitions to be initialized, configured or reconfigured, time-shared, migrated, etc... the MCU 402 is capable of communication with the hypervisor 212 of the compute node 202, and in particular with an FPGA virtual manager backend module 408 of the hypervisor 212, via a link 409).
Pinto does not disclose an Internet content adaptation protocol (ICAP) port connected to the reconfigurable partition; wherein the PRC is configured to: perform, based on the configuration control signaling and via the ICAP port, configuration or reconfiguration of the RM in the reconfigurable partition selected from the reconfigurable partition.
Wang discloses an Internet content adaptation protocol (ICAP) port connected to the reconfigurable partition (see section II. "System Architecture" on page 112; the target platform is a m reconfigurable columns. The bottom layer of the system consists a microprocessor, a reconfiguration controller, memory, and the system bus...The reconfiguration controller uses Internet Content Adaptation Protocol to configure each task into the corresponding columns); and
wherein the PRC is configured to: perform, based on the configuration control signaling and via the ICAP port, configuration or reconfiguration of the RM in the reconfigurable partition selected from the reconfigurable partition (see section II. "System Architecture" on page 112; the target platform is a three-dimensional dynamically partially reconfigurable system (3DPRS). The system consists n layers, and each layer except the bottom layer has m reconfigurable columns. The bottom layer of the system consists a microprocessor, a reconfiguration controller, memory, and the system bus...The reconfiguration controller uses Internet Content Adaptation Protocol to configure each task into the corresponding columns).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wang with Pinto so that an ICAP port connects to the reconfigurable partition, wherein the PRC is configured to: perform, based on the configuration control signaling and via the ICAP port, configuration or reconfiguration of the RM in the reconfigurable partition selected from the reconfigurable partition.
One of ordinary skill in the art would have been motivated to be able to configure each task into the corresponding columns (Wang, page 112: see last 2 lines on left column).

Regarding claim 2, Pinto (modified by Wang) discloses the apparatus of claim 1, as set forth above. Pinto further teaches wherein the hardware accelerator resources comprise a plurality of reconfigurable partitions (see [0045]; the FPGA device 301 comprises a dynamically reconfigurable portion 302... divided into three partitions; also see [0046]; N dynamically reconfigurable partitions 304 of the circuit 301 implement hardware accelerators ACC #1 to ACC #N respectively; also see  and each of the plurality of reconfigurable partitions has a separate external data interface (see Fig.5B:512 "DATA BUS"; also see [0079]; the interface module 505 (of the FPGA device 301) comprises, for each partition 304 of the dynamically reconfigurable portion 302 of the FPGA device 301, an interface circuit 510 comprising a data bus 512 and a control bus 514).

Regarding claim 3, Pinto (modified by Wang) discloses the apparatus of claim 1, as set forth above. Pinto further teaches wherein the hardware accelerator resources are hardware resources based on a field programmable gate array (FPGA) (see [0045]; the FPGA device 301 comprises a dynamically reconfigurable portion 302... divided into three partitions; also see [0046]; N dynamically reconfigurable partitions implement hardware accelerators ACC #1 to ACC #N respectively; also see Fig.5B:304).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pinto et al. (hereinafter, Pinto, US 20160321113 A1) in view of Non-Patent Literature to Wang et al. (hereinafter, Wang, 'On-line Thermal-aware Task Management for 3D Dynamically Partially Reconfigurable Systems', IEEE 2013) in view of Cotanis (WO 2016054183 A1).
Regarding claim 4, Pinto (modified by Wang) discloses the apparatus of claim 1, as set forth above. Pinto (modified by Wang) does not explicitly disclose wherein the configuration control signaling is generated based on at least one of the following: information on resource occupation of the RM, and information on power consumption of a hardware accelerator.
Cotanis teaches wherein the configuration control signaling is generated based on at least one of the following: information on resource occupation of the RM, and information on power consumption of a hardware accelerator (see [1022]-[1023]; the cloud network optimization module 101 can be configured to monitor the wireless network 102 and collect or receive power indications, link connection information, throughput indication, configuration parameters and/or Key Performance Indicators (KPIs) from the wireless network 102… cloud network optimization module 101 can receive indications of a load on and/or a current available processing power at each virtual BBU 111-113… The .
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Cotanis with Pinto and Wang so that the configuration control signaling is generated based on at least one of the following: information on resource occupation of the RM, and information on power consumption of a hardware accelerator.
One of ordinary skill in the art would have been motivated to optimize and/or improve the network performance for the newly defined topology (Cotanis: see [1024]).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sundararajan et al. (US 7328335 B1) discloses bootable programmable logic device wherein one part of the configured FPGA can reconfigure another part of the FPGA by accessing configuration memory from within the FPGA using an internal configuration access port (ICAP).
Bhandari et al. (WO 2013/181654 Al) teaches that a network controller and a steering device communicate with each other using the Internet content adaption protocol (ICAP).
Non-patent Literature to Blodget et al., 'A lightweight approach for embedded reconfiguration of FPGAs', 2003 IEEE.
Non-patent Literature to HSIUNG et al., "Scheduling and Placement of Hardware/Software Real-Time Relocatable Tasks in Dynamically Partially Reconfigurable Systems", ACM Transactions on Reconfigurable Technology and Systems, Vol. 4, No. 1, Article 9, Pub. date: December 2010.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
12/18/21